Citation Nr: 0317768	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for pes planus with 
hallux valgus of the left foot.  

4.  Entitlement to service connection for pes planus with 
hallux valgus of the right foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


REMAND

On November 19, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

Arrange with the appropriate VA medical facility 
for the veteran to be afforded a VA orthopedic 
examination to determine the nature and etiology of 
any foot or knee disability.  Provide the examiner 
with the following instructions:  

(i)  Please determine the nature and etiology of 
any currently diagnosed knee disability.  The 
examiner should determine the correct diagnosis(es) 
and provide an opinion as to the medical 
probabilities that any currently diagnosed left or 
right knee disability originated in, or is 
otherwise traceable to, military service.  (The 
examiner should note that the record contains the 
following notations in the veteran's post-service 
records:  March 1999 VA impression of bilateral 
chondromalacia patella.)  

(ii)  The examiner should also determine the nature 
and etiology of any currently diagnosed left or 
right foot disability.  The examiner should 
determine the correct diagnosis(es) and provide an 
opinion as to the medical probabilities that any 
currently diagnosed left or right foot hallux 
valgus, originated in, or is otherwise traceable 
to, military service.  The examiner should also 
determine whether it is at least as likely as not 
that the veteran's pes planus of each foot, which 
existed prior to service, underwent a chronic or 
permanent (as opposed to a transient or temporary) 
increase in severity during service.  (In offering 
an opinion on this matter, the examiner should 
comment on the in-service reports showing that the 
veteran was treated for pes planus on numerous 
occasions.  Specifically, the examiner should note 
that the September 1992 pre-enlistment examination 
reflected moderate, asymptomatic pes planus.  The 
in-service records then reflect an increase in foot 
complaints beginning in July 1997 through April 
1998, including a finding of hallux valgus in 
February 1998.)  If it is determined that the pre-
existing pes planus of either foot underwent a 
chronic or permanent increase in severity during 
service, the examiner should determine whether the 
increase in severity during service was clearly due 
to the natural progress of the condition.  The 
examiner should also determine whether the 
veteran's hallux valgus of each foot was clearly a 
natural progression of the pes planus, or whether 
it had its onset during service independent of pes 
planus, or as a result of a worsening of pes planus 
beyond its natural progression.  (The examiner 
should note that the record contains the following 
notations in the veteran's post-service records: 
March 1999 VA impressions of bilateral pes planus 
and bilateral hallux valgus.)  Send the claims 
folder to the examiner for review


After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal remains denied, the appellant 
and representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





